Alas v Brentwood Health Ctr. (2014 NY Slip Op 06930)
Alas v Brentwood Health Ctr.
2014 NY Slip Op 06930
Decided on October 15, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 15, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2012-10870
 (Index No. 8237/12)

[*1]Vanessa Isabel Rosales Alas, etc., 
vBrentwood Health Center, respondent.
Sacco & Fillas, LLP, Astoria, N.Y. (Si Aydiner of counsel), for appellant.
Dennis M. Brown, County Attorney, Hauppauge, N.Y. (Christopher A. Jeffreys of counsel), for respondent.
DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Rebolini, J.), dated October 2, 2012, which granted the defendant's motion to dismiss the complaint for failure to serve a timely notice of claim pursuant to General Municipal Law § 50-e and denied her cross motion for leave to serve a late notice of claim.
ORDERED that the order is affirmed, with costs.
The plaintiff's failure to include a proposed notice of claim with the papers in support of her cross motion was a sufficient basis for denying her cross motion for leave to serve a late notice of claim (see General Municipal Law § 50-e[7]; Matter of Scott v Huntington Union Free Sch. Dist., 29 AD3d 1010, 1010). Moreover, the plaintiff failed to demonstrate grounds for granting leave to serve a late notice of claim (see Rowe v Nassau Health Care Corp., 57 AD3d 961, 963; Williams v Nassau County Med. Ctr., 13 AD3d 363, 364, affd 6 NY3d 531). Accordingly, the Supreme Court properly granted the defendant's motion to dismiss the complaint for failure to serve a timely notice of claim pursuant to General Municipal Law § 50-e, and properly denied the plaintiff's cross motion for leave to serve a late notice of claim.
DILLON, J.P., HALL, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court